Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered July 18, 1990, convicting him of attempted grand larceny in the third degree, possession of burglar’s tools, and trespass, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The trial court’s reliance on hearsay evidence at the suppression hearing was specifically authorized by CPL 710.60 (4). In addition, the trial court did not err by explaining to the jurors what evidence might corroborate an accomplice’s testimony (see, People v Baker, 23 NY2d 307, 325, remittitur amended 23 NY2d 848; People v Horton, 19 AD2d 80, 85-86, affd 18 NY2d 355, remittitur amended 19 NY2d 600, cert denied 387 US 934; see also, 1 CJI[NY] 7.53, at 343). Mangano, P. J., Kunzeman, Fiber and Balletta, JJ., concur.